DETAILED ACTION
Pending Claims
Claims 31, 32, 41, 43, 44, 47, 49, and 53-62 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group 1 (claims 31, 32, 41, 43, 44, 47 & 49 and new claims 53-62) in the reply filed on February 15, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  
All withdrawn claims have been cancelled by Applicant.

Claim Objections
Applicant is advised that should claim 41 be found allowable, claim 55 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claims 31, 32, 41, 43, 44, 47, 49, and 53-62 are objected to because of the following informalities: independent claim 31 should be reworded for improved clarity.  The following is suggested language:
  	A polymer for cavity filling, cavity reinforcement, acoustic modification, adhesives, flame retardant foam, flame retardant adhesive, flame retardant thermoplastics, or films comprising a reaction product of: an esterified reaction product and an epoxy resin;
wherein the esterified reaction product is formed by reacting a phosphoric acid and an epoxide in a controlled manner for avoiding gelling; 
wherein the esterified reaction product has a first viscosity that is higher than the viscosity of the phosphoric acid; and
wherein the epoxy resin has a second viscosity and is suitable for reaction with the esterified reaction product.

Claims 32, 41, 43, 44, 47, 49, and 53-62 are objected to because they are dependent from claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112, 2nd paragraph (b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41, 55, 56, 58, 60, and 62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claims 41, 55, 56, 58, 60, and 62, claims 41, 55, and 56 further limit the polymer with a generic average molecular weight.  It is unclear if this is referring to the weight average molecular weight and/or the number average molecular weight of the polymer.  Claims 58, 60, and 62 are rejected because they are dependent from claim 56.  For the purpose of the prior art search this limitation has been interpreted as the weight average molecular weight or the number average molecular weight of the polymer.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 31, 32, 43, 44, 49, 53, 54, 57, 59, and 61 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Martin (US Pat. No. 4,164,487).
Claims 31, 32, 43, 44, 49, 53, 54, 57, 59, and 61 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Martin (US Pat. No. 4,164,487).
Regarding claims 31 and 53, Martin discloses: (31) a polymer comprising a reaction product of: an esterified reaction product and an epoxy resin (Example 2 in column 30, lines 11-45);
wherein the esterified reaction product is formed by reacting a phosphoric acid and an epoxide in a controlled manner for avoiding gelling (column 30, lines 13 & 16-21); and
wherein the epoxy resin has a second viscosity and is suitable for reaction with the esterified reaction product (column 30, lines 13 & 21-25); and
(53) wherein the polymer is adapted to cure without any additional curing agent (column 30, lines 31-36).
Martin fails to explicitly disclose: (31) wherein the esterified reaction product has a first viscosity that is higher than the viscosity of the phosphoric acid.  However, the skilled artisan would have expected this relationship to exist due to the relatively larger molecular weight of the esterified reaction product.  
Lastly, Martin fails to explicitly disclose: (31) a polymer for cavity filling, cavity reinforcement, acoustic modification, adhesives, flame retardant foam, flame retardant adhesive, flame retardant thermoplastics, or films.  Rather, the polymer of Martin forms a coating.  This appears to anticipate the for films intended use.  At the very least, the skilled artisan would have 
Therefore if not anticipated by Martin, the skilled artisan would have expected the polymer of Martin to be obviously capable of performing any of the instantly claimed intended uses because the polymer of Martin satisfies all of the material/chemical limitations of the claimed invention.
Regarding claim 32, Martin fails to explicitly disclose: (32) wherein the polymer is included in a material that exhibits sufficient flame retardancy to meet vertical burn and smoke density requirements as set forth in 14 C.F.R. §25.853 and 14 C.F.R. §25.856 (the United States Code of Federal Regulations for compartment interiors).  However, the skilled artisan would have expected the polymer of Martin to be capable of performing this future intended use because the polymer of Martin satisfies all of the material/chemical limitations of the claimed invention.
Regarding claims 43, 44, and 49, the teachings of Martin fail to disclose: (43) wherein the polymer is formed in the presence of an inorganic compound; (44) wherein the inorganic compound is a carbonate; (49) wherein the inorganic compound contains one or more of calcium, silicon, sodium, or some other alkali metal or alkali earth metal.  However, these are product-by-process limitation that do not limit the actual material/chemical limitations of the polymer produced.  In light of this, it has been found that, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP 2113).  The polymer of Martin appears to satisfy the claimed polymer regardless of the presence or non-presence of these inorganic compounds during polymerization.
Regarding claims 57, 59, and 61, Martin fails to explicitly disclose: (57) wherein the polymer is adapted for foaming; (59) wherein the polymer foams without addition of a stimulus; and (61) wherein the polymer foams upon exposure to elevated temperatures.  However, the skilled artisan would have expected the polymer of Martin to be capable of performing this future intended use because the polymer of Martin satisfies all of the material/chemical limitations of the claimed invention.
Regarding claim 54, Martin fails to explicitly disclose: (54) wherein the esterified reaction product includes a plurality of monoesters and diesters, wherein the diesters are present in an amount of less than 25% of the amount of monoesters as measured by NMR.  However, the skilled artisan would have expected this relationship to be present in Martin because Martin satisfies all of the material/chemical and product-by-process limitations of the claimed invention.

Claims 31, 32, 43, 44, 47, 49, 53, 57, 59, and 61 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kriessmann et al. (US Pat. No. 4,992,525).
Claims 31, 32, 43, 44, 47, 49, 53, 57, 59, and 61 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kriessmann et al. (US Pat. No. 4,992,525).
Regarding claims 31 and 47, Kriessmann et al. disclose: (31) a polymer comprising a reaction product of: an esterified reaction product and an epoxy resin (Abstract; column 1, lines 33-46; see also Example 2);
wherein the esterified reaction product is formed by reacting a phosphoric acid and an epoxide in a controlled manner for avoiding gelling (column 1, lines 37-38; see also Example 2); and
wherein the epoxy resin has a second viscosity and is suitable for reaction with the esterified reaction product (column 1, lines 43-46; see also Example 2);
(47) and wherein the epoxide is provided for reaction as a liquid resin (column 1, lines 37-38; column 2, lines 36-38; see also Example 2).
Kriessmann et al. fail to explicitly disclose: (31) wherein the esterified reaction product has a first viscosity that is higher than the viscosity of the phosphoric acid.  However, the skilled artisan would have expected this relationship to exist due to the relatively larger molecular weight of the esterified reaction product.  
Lastly, Kriessmann et al. fail to explicitly disclose: (31) a polymer for cavity filling, cavity reinforcement, acoustic modification, adhesives, flame retardant foam, flame retardant adhesive, flame retardant thermoplastics, or films.  Rather, the polymer of Kriessmann et al. is used to form coatings.  This appears to anticipate the for films intended use.  At the very least, the skilled artisan would have expected the polymer of Kriessmann et al. to be obviously capable of performing any of these intended uses because the polymer of Kriessmann et al. satisfies all of the material/chemical limitations of the claimed invention.
Therefore if not anticipated by Kriessmann et al., the skilled artisan would have expected the polymer of Kriessmann et al. to be obviously capable of performing any of the instantly 
Regarding claim 32, Kriessmann et al. fail to explicitly disclose: (32) wherein the polymer is included in a material that exhibits sufficient flame retardancy to meet vertical burn and smoke density requirements as set forth in 14 C.F.R. §25.853 and 14 C.F.R. §25.856 (the United States Code of Federal Regulations for compartment interiors).  However, the skilled artisan would have expected the polymer of Kriessmann et al. to be capable of performing this future intended use because the polymer of Kriessmann et al. satisfies all of the material/chemical limitations of the claimed invention.
Regarding claims 43, 44, and 49, the teachings of Kriessmann et al. fail to disclose: (43) wherein the polymer is formed in the presence of an inorganic compound; (44) wherein the inorganic compound is a carbonate; (49) wherein the inorganic compound contains one or more of calcium, silicon, sodium, or some other alkali metal or alkali earth metal.  However, these are product-by-process limitation that do not limit the actual material/chemical limitations of the polymer produced.  In light of this, it has been found that, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process,” –  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP 2113).  The polymer of Kriessmann et al. appears to satisfy the claimed polymer regardless of the presence or non-presence of these inorganic compounds during polymerization.
Regarding claims 53, 57, 59, and 61, Kriessmann et al. fails to explicitly disclose: (53) wherein the polymer is adapted to cure without any additional curing agent; (57) wherein the polymer is adapted for foaming; (59) wherein the polymer foams without addition of a stimulus; and (61) wherein the polymer foams upon exposure to elevated temperatures.  However, the skilled artisan would have expected the polymer of Kriessmann et al. to be capable of performing these future intended uses because the polymer of Kriessmann et al. satisfies all of the material/chemical limitations of the claimed invention.

Claims 31, 32, 43, 44, 49, 53, 54, 57, 59, and 61 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Langer et al. (US Pat. No. 4,613,661).
Claims 31, 32, 43, 44, 49, 53, 54, 57, 59, and 61 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Langer et al. (US Pat. No. 4,613,661).
Regarding claims 31, 43, 44, 49, and 54, Langer et al. disclose: (31) a polymer (Abstract; column 1, lines 65 through column 2, line 40) for cavity filling, cavity reinforcement, acoustic modification, adhesives, flame retardant foam, flame retardant adhesive, flame retardant thermoplastics, or films (Abstract; column 2, lines 37-40; column 6, lines 29-50: adhesives, flame retardant foam/adhesive, films).
Langer et al. fail to disclose: (31) a polymer comprising a reaction product of: an esterified reaction product and an epoxy resin;
wherein the esterified reaction product is formed by reacting a phosphoric acid and an epoxide in a controlled manner for avoiding gelling; 
wherein the esterified reaction product has a first viscosity that is higher than the viscosity of the phosphoric acid; and
wherein the epoxy resin has a second viscosity and is suitable for reaction with the esterified reaction product;
(43) wherein the polymer is formed in the presence of an inorganic compound; (44) wherein the inorganic compound is a carbonate; (49) wherein the inorganic compound contains one or more of calcium, silicon, sodium, or some other alkali metal or alkali earth metal; and
(54) wherein the esterified reaction product includes a plurality of monoesters and diesters, wherein the diesters are present in an amount of less than 25% of the amount of monoesters as measured by NMR.
Rather, they disclose a phosphate ester including the following embodiment (see column 2, lines 2-25: where R’’ is R’):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.
One of the epoxide reaction residues corresponds to the “esterified reaction product”:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
; and
the overall compound corresponds to the claimed polymer:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.
It has been found that, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process,” –  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP 2113).  Therefore, the product of Langer et al. appears to be the same or an obvious variant of the claimed polymer, regardless of how it is made.
Regarding claim 32, Langer et al. fail to explicitly disclose: (32) wherein the polymer is included in a material that exhibits sufficient flame retardancy to meet vertical burn and smoke density requirements as set forth in 14 C.F.R. §25.853 and 14 C.F.R. §25.856 (the United States Code of Federal Regulations for compartment interiors).  However, the skilled artisan would have expected the polymer of Langer et al. to be capable of performing this future intended use because the polymer of Langer et al. satisfies all of the material/chemical limitations of the claimed invention.
Regarding claims 53, 57, 59, and 61, Langer et al. fails to explicitly disclose: (53) wherein the polymer is adapted to cure without any additional curing agent; (57) wherein the polymer is adapted for foaming; (59) wherein the polymer foams without addition of a stimulus; and (61) wherein the polymer foams upon exposure to elevated temperatures.  However, the .

Claim Rejections - 35 USC § 103
Claims 41, 47, 55, 56, 58, 60, and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Langer et al. (US Pat. No. 4,613,661).
Regarding claims 41, 55, 56, 58, 60, and 62, the teachings of Langer et al. are as set forth above and incorporated herein to obviously satisfied the dependent limitations of claims (58, 60 & 62).  Langer et al. fail to explicitly disclose a polymer: (41, 55 & 56) having an average molecular weight of at least about 10,000 daltons.  Rather, their “R” preferably corresponds to bisphenol-A epoxy resin (see column 2, lines 18-19; column 5, lines 21-24), and “n” can be up to 20 (see column 2, line 23).  Accordingly, this would have obviously embraced embodiments with an average molecular weight of at least about 10,000 daltons (when “n” is approximately 17-20).
Therefore, the polymer of Langer et al. would have obviously embraced the instantly claimed polymer having and average molecular weight of at least about 10,000 daltons because their polymer embraces embodiments where: (a) R’’ is R’; (b) R preferably corresponds to bisphenol-A epoxy resin; and (c) n can be up to 20.
Regarding claim 47, the teachings of Langer et al. fail to explicitly disclose: (47) wherein the epoxide is provided for reaction as a liquid epoxy resin.  Rather, their “R” preferably corresponds to bisphenol-A epoxy resin (see column 2, lines 18-19; column 5, lines 21-24), and liquid epoxy resin.
Therefore, the polymer of Langer et al. would have obviously embraced the instantly claimed polymer having an intermediate formed from a liquid epoxy resin because their polymer embraces embodiments where: (a) R’’ is R’; (b) R preferably corresponds to bisphenol-A epoxy resin; (c) n can be up to 20; and the lower end of the “n” range would have corresponded to low molecular weight liquid epoxy resin.

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Martin (US Pat. No. 4,164,487).
Regarding claim 47, the teachings of Martin are as set forth above and incorporated herein.  The exemplary embodiment of Martin features a solid epoxide (see “DER 667” in Example 2).  Accordingly, this exemplary embodiment does not disclose: (47) wherein the epoxide is provided for reaction as a liquid epoxy resin.  However, the general teachings of Martin contemplate a number “E1” epoxides (see column 8, line 31 through column 14, line 21).  These other epoxides include liquid epoxy resins (see Table A in column 11, lines 2-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reformulate the exemplary embodiment of Martin with liquid epoxy resin as the epoxide reactant because: (a) the exemplary embodiment of Martin features a solid epoxide; (b) the general teachings of Martin contemplate a number “E1” epoxides; and (c) these other “E1” epoxides of Martin include liquid epoxy resins.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 31, 32, 41, 43, 44, 47, 49, and 53-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,550,220. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 31, 41, and 55, the polymer produced by the method of patented claims 1-15, the polymer produced by the method of patented claim 16, the polymer produced by the method of patented claim 17, and the polymer produced by the method of patented claims 18-19 appear to anticipate or obviously satisfy the instantly claimed product-by-process.  It has been In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP 2113).
Furthermore, the polymer produced by the method of patented claim 16 explicitly satisfies the intended use limitation of the claimed polymer.  The polymer produced by the method of patented claims 1-15, the polymer produced by the method of patented claim 17, and the polymer produced by the method of patented claims 18-19 appear to be capable of performing the intended use limitation of the claimed polymer because they satisfy all of the material/chemical limitations of the claimed polymer.
Regarding claim 32, the polymer produced by the method of patented claims 1-15, the polymer produced by the method of patented claim 16, the polymer produced by the method of patented claim 17, and the polymer produced by the method of patented claims 18-19 appear to be capable of performing the claimed future intended use because they satisfy all of the material/chemical limitations of the claimed polymer.
Regarding claim 43, the polymer produced by the method of patented claims 12-15 satisfies the limitations of claim 43.
Regarding claims 44 and 49, the polymer produced by the method of patented claim 15 obviously satisfies the limitations of claims 44 and 49.
Regarding claims 47, the polymer produced by the method of patented claim 10 obviously satisfies the limitations of claim 47.  The characteristics of this monofunctional epoxide suggest a liquid resin.
Regarding claim 53, the polymer produced by the method of patented claims 1-15, the polymer produced by the method of patented claim 16, the polymer produced by the method of patented claim 17, and the polymer produced by the method of patented claims 18-19 appear to be capable of satisfying the claimed future intended use because they satisfy all of the material/chemical limitations of the claimed polymer.
Regarding claims 54 and 56, the polymer produced by the method of patented claim 19 satisfies the limitations of claims 54 and 56.
Regarding claim 57, the polymer produced by the method of patented claim 5 satisfies the limitations of claim 57.  Furthermore, the polymer produced by the method of patented claims 1-4 & 6-15, the polymer produced by the method of patented claim 16, the polymer produced by the method of patented claim 17, and the polymer produced by the method of patented claims 18-19 appear to be capable of satisfying the claimed future intended use because they satisfy all of the material/chemical limitations of the claimed polymer.
Regarding claims 59 and 61, the polymer produced by the method of patented claims 1-15, the polymer produced by the method of patented claim 16, the polymer produced by the method of patented claim 17, and the polymer produced by the method of patented claims 18-19 appear to be capable of satisfying the claimed future intended uses because they satisfy all of the material/chemical limitations of the claimed polymer.
Regarding claims 58, 60, and 62, the polymer produced by the method of patented claim 19 appears to be capable of satisfying the claimed future intended uses because it satisfies all of the material/chemical limitations of the claimed polymer.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
March 11, 2022